Case 2:18-cv-00094-HCM-LRL Document 626 Filed 11/02/20 Page 1 of 14 PageID# 24073




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Norfolk Division

  CENTRIPETAL NETWORKS, INC.,               )
                                            )
        Plaintiff,                          )
                                            )
  v.                                        )    Case No. 2:18cv00094-HCM-LRL
                                            )
  CISCO SYSTEMS, INC.                       )
                                            )
        Defendant.                          )

          DEFENDANT CISCO SYSTEMS, INC.’S MEMORANDUM OF LAW IN
       SUPPORT OF ITS MOTION FOR A NEW TRIAL UNDER FEDERAL RULE OF
                          CIVIL PROCEDURE 59(a)(2)




                                        1
Case 2:18-cv-00094-HCM-LRL Document 626 Filed 11/02/20 Page 2 of 14 PageID# 24074




                                                 TABLE OF CONTENTS

                                                                                                                                  Page

  I.     INTRODUCTION .............................................................................................................. 2
  II.    LEGAL FRAMEWORK .................................................................................................... 2
  III.   ARGUMENT ...................................................................................................................... 2
         A.        Issues Specific To The ’176 Patent ......................................................................... 2
         B.        Issues Specific To The ’806 Patent ......................................................................... 6
         C.        Overarching Damages And Willfulness Issues....................................................... 9
  IV.    CONCLUSION ................................................................................................................. 11




                                                                   1
Case 2:18-cv-00094-HCM-LRL Document 626 Filed 11/02/20 Page 3 of 14 PageID# 24075




  I.     INTRODUCTION

         Following a bench trial, this Court issued its Opinion and Order (Dkt. 621) in the above-

  captioned matter on October 5, 2020 (“Order”). The Order included new theories of liability and

  damages that Centripetal did not present and against which Cisco had no opportunity to defend.

  Had Cisco had notice that the Court was contemplating such different theories, it would have

  presented evidence to counter them. Pursuant to Federal Rule of Civil Procedure 59(a)(2), Cisco

  respectfully moves that the Court grant a new trial to permit Cisco to submit additional evidence

  and argument in response to the new theories raised in the Court’s Order.

  II.    LEGAL FRAMEWORK

         Federal Rule of Civil Procedure 59(a)(2) provides as follows:

         Further Action After a Nonjury Trial. After a nonjury trial, the court may, on
         motion for a new trial, open the judgment if one has been entered, take additional
         testimony, amend findings of fact and conclusions of law or make new ones, and
         direct the entry of a new judgment.

  See also Twigg v. Norton Co., 894 F.2d 672, 675-676 (4th Cir. 1990) (granting a new trial where

  “a new theory of liability” was introduced “without warning”).

  III.   ARGUMENT

         A.      Issues Specific To The ’176 Patent

         The Court sua sponte adopted a new claim construction and infringement theory with

  regard to the ’176 patent. Centripetal’s infringement theory of the ’176 patent was that

  Cognitive Threat Analytics (CTA) (a cloud-based service offered to Cisco customers who

  purchase either Stealthwatch equipment or Cisco proxy servers) correlates NetFlow “ingress”

  records (i.e., summaries of packets entering a network device) with NetFlow “egress” records

  (i.e., summaries of packets leaving a device) from the same network device, i.e., a single switch

  or router. See Tr. 977:13-978:10 (Dr. Cole: “So, essentially, it’s the same router or switch that



                                                   2
Case 2:18-cv-00094-HCM-LRL Document 626 Filed 11/02/20 Page 4 of 14 PageID# 24076




  receives the packet and generates logs and takes the packet, transmits it, and generates a second

  series of logs. So the activity is performed by the same device and is very similar; it’s just one is

  receiving and one is transmitting.”), 986:12-987:1, 992:23-993:18, 1101:4-13, 1102:16-1103:4,

  1105:18-1106:8, 1107:23-1108:10. Cisco defended against that infringement theory, presenting

  evidence that the accused product combinations did not correlate ingress and egress NetFlow

  records for the same network device.

         The Court’s Order, however, posited a new theory that neither party argued, namely that

  the claims are infringed by correlation of records from multiple network devices. See Order at 74

  (“The Court FINDS, based on the testimony and technical documents, that the accused switches

  and routers do identify and generate logs on ingress and egress.           However, a look at the

  specification of the ’176 Patent informs the Court that this is not the only construction that would

  infringe the asserted claims. These claim elements would also be met if there was identification,

  generation and correlation of logs from two different network devices on either ingress or

  egress.”); id. (“This section of the specification indicates that the network device that generates

  the correlated logs may be plural as well as singular. Additionally, this section is showing the

  correlation may occur between data entries that were processed through two different network

  devices.”). The Court proceeded to find infringement on a theory that Centripetal did not present

  in its case in chief and as to which Cisco did not have an opportunity to defend itself. See id. at

  73 (“Dr. Cole, in his infringement opinion on the ‘identify and generate’ elements, relied on a

  similar claim scope as Dr. Almeroth to show that the claims required that one network device

  generate logs on a packets’ ingress and egress out of the device.”), 75 (“Therefore, even if the

  Court were to accept Dr. Almeroth’s conclusion that the accused devices do not process ingress




                                                    3
Case 2:18-cv-00094-HCM-LRL Document 626 Filed 11/02/20 Page 5 of 14 PageID# 24077




  and egress out of the same device, it would still find infringement on the basis that the Cisco system

  correlates logs between multiple devices within the network on either ingress or egress.”).

         Even assuming the “network device” limitations could be satisfied by multiple network

  devices, the only network devices in the accused combinations for the ’176 patent were routers

  and switches (combined with Stealthwatch and CTA). Order at 69-70 (¶¶ 8, 15); Tr. 977:13-

  978:10, 986:12-987:1, 992:23-993:18, 1101:4-13, 1101:16-1103:18, 1105:18-1106:8, 1107:23-

  1108:10. And Centripetal’s only infringement theory was that CTA uses NetFlow records from a

  router or switch to correlate packets received by the router or switch with packets transmitted by

  the same router or switch. Id.

         The Court’s infringement theory requires additional hardware devices. For instance, the

  Court relied on correlation of syslog/WebFlow information as satisfying the claims. Order at 70,

  71, 77, 79, 80, 82. As Cisco would have established had it known the Court was considering such

  a theory, Stealthwatch has no ability to consume syslog/WebFlow information from routers or

  switches. Ex. A [Llewallyn Decl.] ¶¶ 9-11. It can only consume such data from separate hardware

  devices called proxies or proxy servers. Id.; see also Order at 70 (¶ 15) (“The new Stealthwatch

  with CTA also has the functionality to be sent data from proxy sources using another type of

  logging called Syslog.” (emphasis added)). Centripetal never accused proxy devices in this case,

  however. Order at 69 (¶ 8) (citing Tr. 975:19-21); see also Tr. 977:13-980:16, 1105:19-1108:18.

  Thus, Centripetal offered no evidence of how the claims would be satisfied under the Court’s

  broader theory where multiple switches and routers (or proxies) are together considered “the

  network device.”

         Had Centripetal argued the multiple network devices theory, Cisco would have offered

  additional evidence of non-infringement, invalidity, and damages directed to this new theory. As




                                                    4
Case 2:18-cv-00094-HCM-LRL Document 626 Filed 11/02/20 Page 6 of 14 PageID# 24078




  to non-infringement, Cisco would have elicited testimony directly demonstrating that Cisco’s

  products do not correlate NetFlow records from multiple devices. Cisco’s fact witness Danny

  Llewallyn testified that CTA never receives and correlates ingress and egress Netflow records

  from the same device, and testified that what is sent to CTA is Stealthwatch Flow (not the NetFlow

  records from individual switches and routers). Tr. 2182:10-25. Had Cisco known of the Court’s

  new theory, Cisco would have elicited further testimony as to how egress and ingress records are

  treated when received from multiple devices. Cisco would have elicited testimony confirming that

  CTA does not receive NetFlow data allocated to packets into, or out of, any particular switch or

  router (much less multiple switches and routers) that would be necessary to do the type of

  correlation claimed. The Stealthwatch Flow that is sent to CTA is generated from statistical data

  for a single favored router or switch, and any NetFlow data from other switches or routers is de-

  duplicated prior to being sent to CTA. Cisco also would have presented evidence that CTA never

  “correlates” received and transmitted packets for a group of switches and routers so as to determine

  that the packets going into the group are the same as packets transmitted out of the group. Cisco

  would have shown that Stealthwatch (specifically the Stealthwatch Flow Collector) discards all

  but one of the NetFlow records (just as it has been doing since inception) to build “Stealthwatch

  Flow,” and it is Stealthwatch Flow (not NetFlow) that is sent to CTA. Thus, Cisco would have

  shown that CTA never receives ingress and egress NetFlow for a group of devices to determine

  whether the received and transmitted packets are part of a single flow or are otherwise the same

  (i.e., it never “correlates” two sets packets from two sets of logs from switches or routers). Cisco

  attaches a factual declaration from Mr. Llewallyn providing non-exclusive examples of the types

  of facts Cisco would have presented in response to the Court’s new infringement theory. See Ex.

  A [Llewallyn Decl.].




                                                   5
Case 2:18-cv-00094-HCM-LRL Document 626 Filed 11/02/20 Page 7 of 14 PageID# 24079




         As to invalidity, if Cisco had had notice of this new infringement theory, it would have

  presented additional evidence about the state of the prior art directed to this theory. In particular,

  Cisco would have shown how the prior art version of Stealthwatch has, since its inception, been

  de-duplicating NetFlow records from multiple switches and routers to create the “Stealthwatch

  Flow” record that is analyzed. To the extent proxy devices had been part of the accused

  combination (which they were not), Cisco would have put in evidence of prior art Stealthwatch’s

  ability to ingest proxy logs. Ex. A [Llewallyn Decl.] ¶ 15.

         As to damages, Cisco would have put on evidence showing how infringement by a

  combination having multiple switches or routers and/or proxies would have affected Centripetal’s

  damages theory. That is, such a theory of infringement would have required additional separately-

  sold devices in the accused combination, thus further limiting the extent of the royalty base.

         Furthermore, given that the Court relies on a theory that Centripetal did not argue,

  Cisco’s evidence would have further demonstrated a lack of willful infringement. Cisco cannot

  have willfully infringed a patent based on a theory that Centripetal did not advance at trial.

         B.      Issues Specific To The ’806 Patent

         The Court sua sponte adopted a new infringement theory for the ’806 Patent that relied

  on processing packets first against rules on “ingress” and then against rules on “egress.”

  Specifically, the Court found that, “in their operation, the devices are configured to apply one set

  of rules on ingress while the very same packet would be subject to a second set of rules on egress

  within the same device. This process would meet the claim language of the ’806 Patent to

  process packets with a first rule set and then in accordance with a second rule set.” Order at 110.

  Cisco had no opportunity to address this new infringement theory during trial because




                                                    6
Case 2:18-cv-00094-HCM-LRL Document 626 Filed 11/02/20 Page 8 of 14 PageID# 24080




  Centripetal did not assert an infringement theory where the “first rule set” is “one set of rules on

  ingress” and the “second rule set” is “a second set of rules on egress within the same device.”

         The Court found significant that Cisco’s expert Dr. Reddy “does not opine or even

  discuss the egress portion of a packet’s transmission through a switch, router or firewall.” Order

  at 110. But Centripetal’s infringement expert Dr. Mitzenmacher did not testify to such a theory

  either; his testimony contains not a single reference to processing packets upon “egress,” let

  alone any assertion that the claimed first and second rule sets are satisfied by two different rule

  sets applied on ingress and egress. Tr. 571:15-714:19 (direct examination), 805:4-844:16 (cross

  examination), 866:8-868:19 (redirect examination). Centripetal also did not cross-examine Dr.

  Reddy on such a theory. See Tr. 2638:22-2642:19 (crossing Dr. Reddy on UADP operation

  using DTX-562 without reference to “egress” processing). Nor did Centripetal offer proposed

  findings of fact or conclusions of law for such a theory.

         Indeed, the only evidence either party offered regarding egress packet processing was the

  testimony of Cisco engineer Peter Jones regarding DTX-562, which showed the internal

  structure of the UADP ASIC that is used only by the Catalyst 9000 series switches, not Cisco’s

  accused routers or firewalls.1 Centripetal’s expert relied on a different document that does not

  show separate ingress and egress forwarding controllers (see PTX-1390 at 29), and invoked it

  only to show the presence of multiple “processors” and the use of a packet buffer. See Tr.

  620:17-622:18.




  1
   See, e.g., Tr. 2545:8-2547:14, 2549:2-10 (Mr. Jones testifying that the UADP ASIC is part of
  Catalyst 9000 series switches); DTX-562 at 36, 72 (illustrating UADP ASIC in connection with
  Catalyst 9000 series switches); PTX-1303 at 56 (showing UADP is a foundational part of
  Catalyst 9000 series switches).


                                                    7
Case 2:18-cv-00094-HCM-LRL Document 626 Filed 11/02/20 Page 9 of 14 PageID# 24081




          The infringement theory Centripetal presented at trial was that the first rule set is a rule

  set that is used to process packets and the second rule set is an update to that first rule set;

  Centripetal did not argue the Court’s new theory that the first and second rule sets are separate

  rule sets operating on ingress and egress. See, e.g., Tr. 641:18-24. Had Centripetal presented the

  infringement theory that the Court adopted, Cisco would have responded with evidence showing

  why that new theory does not work for the accused Catalyst 9000 series switches, which use the

  UADP ASIC. To cite just one of many possible examples,2 Cisco would have shown that the

  accused combinations do not “reconfigure” each processor “to process packets in accordance

  with the second rule set” (JTX-2 at 11:40-53, 12:51-64), because processing a packet with an

  ingress ACL and then an egress ACL is the normal operation of the products; there is no update

  or “reconfiguration” to apply the egress ACL. Cisco also would have shown that the Court’s

  new theory is inapplicable to the accused router and firewall products, which do not even use the

  UADP ASIC architecture on which the Court relies. Cisco attaches a factual declaration from

  Peter Jones providing non-exclusive examples of the types of facts Cisco would have presented

  in response to the Court’s new infringement theory. Ex. B [Jones Decl.]. Cisco should be given

  the opportunity to present this evidence at a new trial. See Twigg, 894 F.2d at 675-676.

          The Court’s new theory also would have changed Cisco’s invalidity presentation. Had

  Cisco known that the Court was considering an infringement theory based on using different rule

  sets on ingress and egress, it would have presented evidence showing that its prior art Hitless



  2
    In its brief discussion of this new theory, the Court did not explain how treating an ingress ACL
  as the “first rule set” and an egress ACL as the “second rule set”—with both ACLs concurrently
  in force—would satisfy the many other claim limitations that Centripetal attempted to prove
  under an entirely different theory focusing on a Hitless ACL Update to a previous rule set.
  Order at 110. If Centripetal were forced to map all of the claim limitations to this new theory
  (which never occurred at trial), Cisco would have responded with additional facts showing that
  the accused combinations do not meet additional limitations of the asserted claims.


                                                     8
Case 2:18-cv-00094-HCM-LRL Document 626 Filed 11/02/20 Page 10 of 14 PageID# 24082




   ACL feature used different rule sets for ingress packets and egress packets indistinguishably

   from the accused products. See Ex. B [Jones Decl.] ¶ 12.

          The Court’s reliance on this new infringement theory for the ’806 Patent also relates to

   the Court’s finding of willfulness. Again, Cisco should not be held to have willfully infringed a

   patent based on a theory that Centripetal did not advance at any point in the case.

          C.      Overarching Damages And Willfulness Issues

          At the conclusion of Dr. Becker’s testimony, the Court indicated that—“to try to figure

   out what’s going on between these various opinions”—it needed the monthly sales data from

   June 2016 for (1) the products at issue with respect to each of the Patents-in-Suit, and (2) the

   “predecessor products.” Tr. 2968:17-2969:12. The Court chose June 20, 2017 as the

   demarcation line “because that’s when the products were first accused,” although the Court noted

   that “it’s not clear to me exactly when all the changes were made to the Cisco products.” Tr.

   2970:5-8.

          In its Opinion and Order, the Court used the sales data from June 2016-June 2017 in a

   way that Centripetal never had. The Court set forth a table summarizing “Centripetal’s estimates

   regarding Cisco’s revenue increase for the infringing products, after the date of first

   infringement, as compared to the predecessor products sales for the fiscal year before June 20,

   2017.” Order at 139-140. The Court concluded that “[t]here is no evidence that these increases

   in sales revenue were attributed to improvements in the hardware itself. The infringing software

   significantly improved existing hardware by not only adding security functionality, but speed

   and scalability as well.” Id. at 140. The Court used this conclusion to find that “the patented

   functionality added very significant value to the older technology” and thus “a substantially

   increased royalty figure.” Id. at 142. In addition to using this evidence to support a higher




                                                    9
Case 2:18-cv-00094-HCM-LRL Document 626 Filed 11/02/20 Page 11 of 14 PageID# 24083




   royalty rate, the Court also identified this evidence in support of its willfulness finding—

   specifically, as to the fourth Read factor. Order at 158-159.

          Comparing product sales from June 2016-June 2017 to product sales over the subsequent

   three-year period was not a damages model that Centripetal presented to the Court. Nor was it a

   model that Centripetal (via its damages experts Mr. Gunderson or Mr. Malackowski) had ever

   suggested would be appropriate. In fact, it cannot be reconciled with Centripetal’s infringement

   allegations. For example, as to the ’806 Patent and the accused combination of firewalls (ASA

   and Firepower appliances) and the Firepower Management Center, the transactional commit

   model (TCM) functionality Centripetal relied on was developed in 2013 and added to the ASA in

   2014. See, e.g., Tr. 698:8-703:24, 2519:17-2522:17 (discussing PTX-1196, which shows initial

   draft of September 12, 2013). Centripetal’s infringement allegations, however, were not

   triggered until October 2017 when the Threat Intelligence Director feature was added to the

   Firepower Management Center. Tr. 181:12-182:6 (plaintiff’s opening, discussing Threat

   Intelligence Director); Tr. 558:16-561:17, 649:12-662:13 (Mitzenmacher direct discussing the

   Threat Intelligence Director). In other words, comparing sales of the firewalls (ASA and

   Firepower appliances) and FMC before and after June 2017 does not show anything attributable

   to the value of the ’806 Patent.

          As to the ’193 Patent, the Court pointed to the Secure Group Tab / Scalable Group Tag

   (“SGT”) as being the “specific method” utilized by Cisco’s IOS XE “where labels are applied to

   packets based on their source or destination.” Order at 87 (citing to PTX-1276). PTX-1276 is a

   software functional specification document with revisions dated in 2013 and 2014. See PTX-

   1276 at 1-4. There is no evidence in the record that this functionality changed in or around June

   2017—that date is simply when the ’193 Patent issued. Moreover, the Court’s infringement




                                                    10
Case 2:18-cv-00094-HCM-LRL Document 626 Filed 11/02/20 Page 12 of 14 PageID# 24084




   finding depends on functionality provided by the Identity Services Engine. See, e.g., Order at

   87-88 (noting that only SGACLs are accused of infringement), 90 (citing to PTX-1284, -1326),

   92-93, 96-97. But there is no evidence in the record that the functionality of ISE had ever

   changed, and certainly not in June 2017 when the ’193 Patent issued. Thus, while June 20, 2017

   is the date of first infringement because that is when the ’193 Patent issued, comparing revenues

   from one year before that date to three years after in no way demonstrates any impact of the

   accused functionality on sales of Cisco’s routers and switches, much less of the accused

   combinations, i.e., the routers and switches working in conjunction with the Identity Services

   Engine.

          Similar examples abound for each of the Patents-in-Suit. Had Mr. Gunderson presented

   opinions relying on comparing sales figures from 2016-2017 to subsequent years, or had

   Centripetal ever argued that such a comparison might be relevant, Cisco would have collected

   and presented evidence and additional opinions from Dr. Becker in response. In short, the

   Court’s sua sponte treatment of 2016-2017 sales data as supporting a conclusion that “the

   patented functionality added very significant value to the older technology,” Order at 142,

   unfairly prejudiced Cisco and prevented it from presenting argument and evidence in opposition

   to this novel damages theory. Accordingly, the Court should reopen the record to permit Cisco

   to respond to that new theory. Cf. Twigg, 894 F.2d at 675-676.

   IV.    CONCLUSION

          The Court should reopen the judgment and order a new trial to permit Cisco to submit

   evidence and argument addressing the Court’s new theories of liability and damages that

   Centripetal never advanced during trial.




                                                   11
Case 2:18-cv-00094-HCM-LRL Document 626 Filed 11/02/20 Page 13 of 14 PageID# 24085




   Dated: November 2, 2020                          CISCO SYSTEMS, INC.


                                                    By:       /s/
                                                          Of Counsel

   Dabney J. Carr, IV, VSB No. 28679
   TROUTMAN PEPPER HAMILTON SANDERS LLP
   P. O. Box 1122
   Richmond, Virginia 23218-1122
   Telephone: (804) 697-1200
   Facsimile: (804) 697-1339
   dabney.carr@troutman.com

   Neil H. MacBride, VSB No. 79883
   DAVIS POLK & WARDWELL LLP
   901 15th Street, NW
   Washington, DC 20005
   Telephone: (202) 962-7000
   Facsimile: (202) 962-7111
   neil.macbride@davispolk.com

   Louis N. Jameson (admitted pro hac vice)
   Matthew C. Gaudet (admitted pro hac vice)
   John R. Gibson, VSB No. 72968
   Jennifer H. Forte (admitted pro hac vice)
   DUANE MORRIS, LLP
   1075 Peachtree Street, N.E., Suite 2000
   Atlanta, Georgia 30309-3929
   Telephone: (404) 253-6900
   Facsimile: (404) 253-6901
   wjameson@duanemorris.com
   jrgibson@duanemorris.com
   jhforte@duanemorris.com

   Joseph A. Powers (admitted pro hac vice)
   DUANE MORRIS, LLP
   30 South 17th Street
   Philadelphia, PA 19103-4196
   Telephone: (215) 979-1000
   Facsimile: (215) 689-3797
   japowers@duanemorris.com




                                               12
Case 2:18-cv-00094-HCM-LRL Document 626 Filed 11/02/20 Page 14 of 14 PageID# 24086




   Nicole E. Grigg (formerly Johnson) (admitted pro hac vice)
   DUANE MORRIS, LLP
   2475 Hanover Street
   Palo Alto, CA 94304-1194
   Telephone: (650) 847-4150
   Facsimile: (650) 618-2713
   NEGrigg@duanemorris.com


   Counsel for Defendant Cisco Systems, Inc.




                                                13
